Case 3:15-cv-07658-MAS-LHG Document 643 Filed 12/22/20 Page 1 of 6 PageID: 20325




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   In re VALEANT PHARMACEUTICALS
   INTERNATIONAL, INC. SECURITIES
   LITIGATION                                  Master No. 3:15-cv-07658-
                                               MAS-LHG
   This Document Relates TO:
                                               CLASS ACTION
   Case No. 3:15-cv-07658-MAS-LHG
                                               Judge Michael A. Shipp

                                               Magistrate Judge Lois H.
                                               Goodman

                                               Special Master Hon. Dennis M.
                                               Cavanaugh, U.S.D.J. (Ret.)


                                               JEROME J. FROELICH
                                               JR.’S PETITION FOR
                                               LEAVE OF ABSENCE
Case 3:15-cv-07658-MAS-LHG Document 643 Filed 12/22/20 Page 2 of 6 PageID: 20326




        Comes now, Jerome J. Froelich, Jr. and respectfully applies to this Court for

  a leave of absence, from December 29, 2020 through January 15, 2021 for the

  following reasons:

                                               1.

        Mr. Froelich is the attorney of record for Objector Cathy Lochridge in the

  above captioned case.

                                               2.

        Mr. Froelich has a long-scheduled vacation to Hawaii for which he has non-

  refundable airline tickets, from December 29, 2020 through January 15, 2021.

                                               3.

        Mr. Froelich has received a leave of absence in all his other cases.

                                               4.

        Mr. Froelich respectfully requests that any and all proceedings involving

  Objector Cathy Lochridge be stayed during Mr. Froelich’s leave of absence.

        WHEREFORE, Petitioner prays that he be granted a leave of absence and

  that the aforementioned case be stayed from December 29, 2020 through January

  15, 2021.




                                           1
Case 3:15-cv-07658-MAS-LHG Document 643 Filed 12/22/20 Page 3 of 6 PageID: 20327




  DATED: December 22, 2020           Respectfully submitted,



                                     /s/ Jerome J. Froelich, Jr.
                                     Jerome J. Froelich, Jr.
                                     Admitted, District of New Jersey
                                     McKenney & Froelich
                                     One Midtown Plaza, Suite 910
                                     1360 Peachtree Street
                                     Atlanta, Georgia 30309-2920
                                     (404) 881-1111

                                     Counsel for Cathy Lochridge




                                       2
Case 3:15-cv-07658-MAS-LHG Document 643 Filed 12/22/20 Page 4 of 6 PageID: 20328




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


   In re VALEANT PHARMACEUTICALS
   INTERNATIONAL, INC. SECURITIES
   LITIGATION                                         Master No. 3:15-cv-07658-
                                                      MAS-LHG
   This Document Relates TO:
                                                      CLASS ACTION
   Case No. 3:15-cv-07658-MAS-LHG
                                                      Judge Michael A. Shipp

                                                      Magistrate Judge Lois H.
                                                      Goodman

                                                      Special Master Hon. Dennis M.
                                                      Cavanaugh, U.S.D.J. (Ret.)


                                                      ORDER FOR LEAVE OF
                                                      ABSENCE




        The Court having heard and considered, Jerome J. Froelich, Jr., Counsel for

  Objector Cathy Lochridge’s, Petition For Leave of Absence hereby grants Mr.

  Froelich a leave of absence applicable to all trials, hearings, depositions, motions,


                                            3
Case 3:15-cv-07658-MAS-LHG Document 643 Filed 12/22/20 Page 5 of 6 PageID: 20329




  filings and other legal proceedings that may be scheduled in the above-refenced

  matter from December 29, 2020 through January 15, 2021.


        SO ORDERED, this _______ day of _____________, 2020.




                                              __________________________

                                              Judge, United States District




                                          4
Case 3:15-cv-07658-MAS-LHG Document 643 Filed 12/22/20 Page 6 of 6 PageID: 20330




                                 Certificate of Service

        The undersigned certifies that today he filed the foregoing document on ECF

  which will send electronic notification to all attorneys registered for ECF-filing.

  DATED: December 22, 2020



                                         /s/ Jerome J. Froelich, Jr.
                                         Jerome J. Froelich, Jr.




                                            5
